Exhibit 2.2 SHARE EXCHANGE AGREEMENT by and among Gold Industry Limited (“Gold Industry“) and the Shareholders of Gold Industry, on the one hand; and Artistry Publications, Inc. (“Pubco”), a Delaware corporation, and the Majority Stockholders of Pubco, on the other hand February 12, 2010 SHARE EXCHANGE AGREEMENT This Share Exchange Agreement, dated as of February 12, 2010 (this “Agreement”), is made and entered into by and among Gold Industry Limited, a company incorporated in the Cayman Islands (“Gold Industry”), and the shareholders of Gold Industry (“Gold Industry Shareholders”) listed on the Signature Pages for Gold Industry Shareholders that are attached hereto, on the one hand; and Artistry Publications, Inc., a Delaware corporation (“Pubco”), and the stockholders ofPubco listed on Signature Page for Pubco Stockholders that is attached hereto (the “Pubco Stockholders”), on the other hand. R
